Citation Nr: 0328733	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  99-22 024	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
residuals of fragment wounds to the left leg with sural nerve 
injury, currently rated as 20 percent disabling.

2.  Entitlement to an effective date prior to May 31, 2001, 
for the grant of entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The veteran, his sister-in-law/legal custodian, and his son


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from November 1966 to 
September 1969.

This matter first came before the Board of Veterans' Appeals 
(Board) on appeal of a July 1998 rating decision from the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO); jurisdiction over the veteran's appeal 
has since been transferred to the St. Paul, Minnesota RO.  


REMAND

In July 2001, the Board remanded the veteran's appeal.  
During the pendency of the remand the RO granted entitlement 
to a TDIU, effective May 31, 2001.  The RO included notice of 
such determination in a February 2003 letter, but also 
included the matter of entitlement to an earlier effective 
date for the grant of a TDIU in the supplemental statement of 
the case issued in January 2003.  At that time the RO advised 
the veteran that no response was necessary.  Cf. 38 C.F.R. 
§ 20.302(c) (2002).  In any case, the veteran's 
representative included the effective date issue in the July 
2003 brief received at the Board and the Board accepts such 
as the veteran's appeal with respect to the effective date 
issue.  See, e.g., Santana-Venegas v. Principi, 314 F.3d 1293 
(Fed. Cir., December 7, 2002).  The Board notes, however, 
that the notice provided to the veteran in the supplemental 
statement of the case appears inadequate.  Although the RO 
cited to 38 C.F.R. § 3.400 governing the assignment of 
effective dates, the RO has not included notice consistent 
with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Specifically, the RO has not informed the 
veteran of the evidence needed to show entitlement to an 
earlier effective date or of the additional evidence and 
information needed from him to enable the Board to obtain 
additional evidence on his behalf and informed him of the 
additional evidence he should submit if he does not desire 
the Board's assistance in obtaining such evidence.

With respect to the veteran's appeal of the 20 percent rating 
assigned to residuals of a fragment wound to the left lower 
extremity, the Board also finds notice deficiencies under the 
VCAA in the current record.  Specifically, in a decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Federal Circuit found that the 30-day period provided in 
the implementing regulation (38 C.F.R. § 3.159(b)(1)) is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is 
otherwise being remanded to cure a procedural defect, the RO 
must take this opportunity to inform the veteran that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.  



Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  The RO should 
specifically send the veteran a letter 
that complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) 
relevant to the increased rating and 
effective date issues on appeal.  The 
appellant should be informed that any 
evidence and information submitted in 
response to the letter must be received 
within one year of the date of the RO's 
letter and that she should inform the RO 
if she desires to waive the one-year 
period for response.

2.  The RO should attempt to obtain all 
pertinent evidence identified but not 
provided by the appellant.  If the RO is 
unsuccessful in obtaining any records 
identified by the appellant, the RO 
should so inform the appellant and her 
representative, and request them to 
provide a copy of such records.

3.  Then, the RO should undertake any 
other development it determines to be 
indicated.  It should then readjudicate 
the issues on appeal based on all 
evidence received since its most recent 
consideration of the claims.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the 
veteran and her representative should be 
furnished a supplemental statement of the 
case and afforded an appropriate 
opportunity to respond.  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


